PROB 12A
(7)93)

                             United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Bruce A Labar                                                        Cr.: 14-00268-001
                                                                                        PACTS #: 62618

Name of Sentencing Judicial Officer:    THE HONORABLE WILLIAM C. GRIESBACH
                                        UNITED STATES DISTRICT COURT JUDGE (ED/WI)

Name of Assigned Judicial Officer:      THE HONORABLE SUSAN D. WIGENTON
                                        UNITED STATES DISTRICT COURT JUDGE (D/NJ)

Date of Original Sentence: 01/27/2012

Original Offense:   Count One: Possession of Child Pornography, 18 U.S.C. 2252(a)(4)(B)

Original Sentence: 36 months imprisonment, 84 months supervised release

Special Conditions: Sex Offender Registration, Mental Health Treatment, Computer
MonitoringfRestrictions, Search/Seizure, No Contact with Minors, No Possession of Pornographic
Materials involving Minors, and Financial Disclosure.

Type of Supervision: Supervised Release                            Date Supervision Commenced:12/9/13

                                NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance
   1                  On October 17, 2018, Labar was subject to a polygraph examination pertaining
                      to his activity while on supervised release. The examiner noted deception on the
                      following question “Since your last polygraph, besides what you discussed with
                      your probation officer, while being on supervised release, have you been in the
                      company of a minor unsupervised?”


   2                  On January 31, 2019, Labar appeared at the Somerset County Superior Court
                      for a New Jersey State Parole Violation Hearing. The state parole office charged
                      that on August 1, 2018, Labar was in possession of a nude image of his adult
                      girlfriend and had accessed social media sites without approval. On March 15,
                      2019, Labar was sentenced by the Circuit Court for Marinette County in
                      Wisconsin to 90 days conditional jail time without work release privileges.
                      Labar is currently serving his sentence in Marinette County Jail in Wisconsin
                      and is scheduled to be released on June 15, 2019.
                                                                                           Prob 12A—page2
                                                                                              Bruce A Labar


U.S. Probation Officer Action:

The probation office will continue to closely monitor the offender and his community associations via
unannounced home visits, collateral contact with family and treatment provider. In addition, the probation
office will continue to monitor offender’s computer, internet access, schedule polygraph examinations, and
amend his treatment plan as necessary. if we discover any non-compliance, we will noti1’ Your Honor,
and recommend an alternate course of action.

                                                                   Respectfully submitted,
                                                                        S4 Wa4Z
                                                                   By:    Elisa Martinez    CI
                                                                          Senior U.S. Probation Officer
                                                                   Date: 5/14/19



    Please check a box belcnv to indicate the Court’s direction regarding action to be taken In this case:

     No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
         nt this as an official written reprimand to the offender
C Submit a Request for Modifying the Conditions or Term of
I Submit a Request for Warrant or Summons
r    Other
